Citation Nr: 1125630	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2009, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In an August 2009 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Competent and probative evidence of a nexus between the post service diagnosis of chronic obstructive pulmonary disease (COPD)/chronic bronchitis and service is not of record.


CONCLUSION OF LAW

A chronic lung disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an April 2004 letter for the claim on appeal.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a December 2007 supplemental statement of the case (SSOC) sent to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the claim on appeal.  Although this notice was not issued before the September 2004 rating decision on appeal, the Veteran has not been prejudiced, as the Veteran's pending claim is denied.  A subsequent supplemental statement of the case (SSOC) was issued to him in June 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from May 2007 to November 2009 and August 2010, private treatment records from December 1991 to March 1996, January 2005 to October 2006, and February 2009 to July 2009, private laboratory reports from May 2000 to October 2004, a February 2009 VA outpatient treatment statement, and September 2006, November 2006, and March 2009 private treatment statements.  The Veteran underwent a VA examination in March 2010.  The examiner reviewed the claims file, noted the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

At the March 2009 Board hearing, the Veteran testified that, during service, he was released from the hospital for pneumonia when his chest x-ray was clear and has had respiratory problems for the past 43 years ever since.  Within six months after separation from service, he sought private treatment from Dr. J. B. who diagnosed and treated him for chronic bronchitis with antibiotics.  The Veteran also reported that after service, he worked for the Allen Creek Coal Company in which he had trouble completing a breathing test and was told he had "pretty bad bronchitis."  His wife also testified that she has been married to the Veteran for 10 years and did not know the Veteran at the time of his separation from service.  The Veteran asserts that service connection is warranted for his post service diagnosis of COPD/chronic bronchitis.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

The Board notes that the term "chronic bronchitis" is defined as a type of chronic obstructive pulmonary disease (COPD).  See Dorland's Illustrated Medical Dictionary 256 (31st ed. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records reflects his hospitalization for left lower lobe (lung) pneumonia from February 1966 to March 1966 at the United States Naval Hospital at Camp Lejeune in North Carolina.  He was admitted with a 12-day history of malaise, cough, sore throat, fever, and poor appetite, which were noted as characteristic of minor changes compatible with an acute adenoviral upper respiratory infection.  Following the evaluation and chest x-ray, the Veteran was diagnosed with an acute viral respiratory disease and left lower lobe pneumonia.  Upon separation from service, an August 1965 exit examination report revealed that the Veteran's chest x-ray report was negative.

Next, review of the Veteran's post service VA outpatient and private treatment records reflect complaints and treatment for acute and chronic bronchitis.    

VA outpatient treatment records in February 2009, March 2009, October 2009, and August 2010 reveal acute episodes of bronchitis.  During these visits, the Veteran complained of cough congestion with sputum, and scattered wheezes with some clearing by cough was noted.  On the other hand, in a June 2007 record, the Veteran related complaints of occasional chest pain to having COPD, but his lungs were assessed as clear to auscultation bilaterally (CTAB).  The Veteran's lungs were also noted as clear bilaterally with equal air movement in February 2008, August 2008, August 2009, and November 2009 VA outpatient treatment records.  In addition, a December 2008 record notes the Veteran as being a current tobacco user of cigarettes and smokeless tobacco (snuff/chewing), and in August 2009 and November 2009 records, he reported using two cans of snuff per week and that he quit his 20-pack per year smoking habit in 1998.    

Dr. M. B. also reported in a February 2009 VA outpatient treatment statement that he has treated the Veteran since February 2008 and most recently treated the Veteran's bronchitis in February 2009.  The Veteran reported a history of chronic bronchitis and that he had pneumonia while in service.  Dr. M. B. opined that "[a]lthough it is difficult to say with certainty, this protracted lung infection may have contributed to [the Veteran's] chronic bronchitis."   

Private treatment records with Dr. J. B. from December 1991 to March 1996 reveal a diagnosis and treatment for bronchitis.  In December 1991 and September 1994, the Veteran was diagnosed with acute bronchitis, as well as in March 1996 where acute sinusitis with associated acute bronchitis was diagnosed.  In a July 1992 record, Dr. J. B. noted the Veteran's history of chronic sinusitis, that the Veteran smokes half a pack of cigarettes per day, and that review of the Veteran's symptoms were positive for chronic bronchitis.  Then in a September 1993 record, the Veteran's diagnosis of bronchitis was continued.            

A January 2004 private treatment record from Dr. L. G. noted the Veteran's complaint of bronchitis with productive cough, but noted the lungs as within normal limits.  In addition, among Dr. L. G's private laboratory reports from May 2000 to October 2004, a December 2002 chest x-ray revealed there was no evidence of congestion or lung infiltrates.   

Private treatment records with Dr. J. S. from January 2005 to October 2006 reveal ongoing evaluations of the Veteran's lungs as clear to auscultation bilaterally.  The Veteran reported complaints of nasal drainage with productive cough and some cough congestion in July 2006 and October 2006; however, he was not diagnosed or treated for a chronic lung disorder.  In the July 2006 record, the Veteran reported feeling that his symptoms were related to his diagnosis of pneumonia in service and that he has a lot of scar tissue causing his chronic shortness of breath.  Nonetheless, after the evaluation, Dr. J. S. noted the Veteran's frequent flare-ups of bronchitis and breath sounds as somewhat course, but found no evidence of wheezes or crackles.  

In a September 2006 private treatment statement, Dr. J. S. reported the Veteran's complaint of ongoing dyspnea with exertion since his military service and unawareness of any definite exposures.  The Veteran has a chronic cough and tightness in his chest, and was a smoker during service with a 10-pack year history and stopped eight years ago with no noticeable improvement in his breathing.  Pulmonary function tests (PFT) showed very mild obstruction of the small airways and diffusion capacities as normal.  Dr. J. S. opined that "[t]his is not in correlation with the [Veteran's] other symptoms so [he] question[s] whether there may be some process other than COPD going on."  Pursuant to the Veteran's request for an additional statement, Dr. J. S. further reported in November 2006 that "[r]ecurrent pneumonia does have the potential to cause long term problems due to scarring affecting normal gas exchange in the lungs."  However, he noted not having the Veteran's reported chest x-ray reports or history for review to ascertain whether the Veteran's lung abnormalities began with the in-service occurrence of pneumonia.  Dr. J. S. also reported that the PFTs and chest x-rays he has conducted on the Veteran have been non-revealing and there have been no arterial blood gas findings to suggest a functional problem.  

The Veteran's private treatment records with Dr. C. C. from February 2009 to July 2009 reveal the Veteran's lungs as clear to auscultation with no findings of rales, rhonchi, or wheezes.  In a March 2009 private treatment statement, Dr. C. C. reported that the Veteran has had recurring bronchitis since being her patient for the past three years and the Veteran reported to her that he had pneumonia while on active duty.  Dr. C. C. opined that the Veteran's "problem more than likely began with the pneumonia" and explained that "[w]hen a lung is infected with the pneumonia virus or bacteria, the infection destroys the alveoli walls and cilia.  In its place, as the infection is eradicated, scar tissue forms.  This greatly reduces the surface area for respiratory exchange.  This may or may not be imaged on x-ray."  

Furthermore, the Veteran underwent a VA pulmonary examination in March 2010 pursuant to the Board's August 2009 remand request.  The Veteran reported that he was diagnosed and treated for left lower lobe (lung) pneumonia in February 1966 while stationed at Camp Lejeune, and was diagnosed with COPD in June 2006.  He now has a daily cough with sputum which is from whitish to greenish in color and takes cough expectorant to alleviate this symptom.  He denied hypersomnolence, hemoptysis, as well as anticoagulant, tracheotomy, continuous positive airway pressure (CPAP), oxygen, or recent antimicrobial therapy.  The Veteran used to smoke one pack per day for at least 30 years and quit approximately 12 years ago.  He also worked with the preparation of coal mines for 20 years, thus he was very seldom inside the mines.  

Following the examination, the VA examiner noted there was no evidence of peripheral edema, cyanosis, carotid bruit, or raised jugular venous distention (JVD).  The Veteran's peripheral pulses are palpable, point of maximum impulse (PMI) is not displaced, trachea is in the midline, bilateral chest expansion is good, and lungs are clear to auscultation and percussion without rales, rhonchi, or wheezes.  Chest x-rays revealed status post coronary artery bypass grafting (CABG) and no evidence of infiltration, effusion, or significant fibrosis.  The Veteran was diagnosed with COPD/chronic bronchitis and the examiner found no pathology to render the diagnosis of pneumonia.  He noted careful review of the claims file, specifically to include the Veteran's service treatment records, February 2009 VA outpatient treatment statement, and November 2006 and March 2009 private treatment statements, and opined that "the Veteran's COPD is not caused by or related to his left lower lobe pneumonia which [the Veteran] contracted in service."  

In response to the noted evidence of record, the examiner provided the following rationale: "[P]neumonia is a[n] acute infection and it is usually caused by streptococcus pneumoniae but other bacteria or virus may be involved.  Regarding complication of pneumonia including pleural effusion secondary to bacterial pneumonia is common and there is also usual sterile para pneumonic effusion.  The Veteran has no evidence of this kind of disability[y] because his separation examination did not show residuals of pneumonia.  There [are] no chronic or long-term sequelae for lobar pneumonia.  The Veteran developed COPD because of chronic history of smoking.  As a result, I believe [the Veteran] has destruction of the alveolar walls as well as cilia." 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a chronic lung disorder.

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, it is acknowledged that the Veteran was hospitalized for pneumonia from February 1966 to March 1966 during service.  At the March 2009 Board hearing, he asserts that he has had respiratory problems for the past 43 years since discharge from service and that he sought private treatment with Dr. J. B. for chronic bronchitis within six months after discharge.  Thus, his statements can be construed as alleging a continuity of a chronic lung disorder since his military service.  

The Board finds that the Veteran's allegations of continuity are not credible.  Review of the record reveals that the first private treatment record since the Veteran's discharge from service was in May 1970 with Dr. J. B. and the first documentation of bronchitis by Dr. J. B. was in December 1991, which is multiple years after service.  At the March 2009 hearing, he also testified that he worked for the Allen Creek Coal Company after discharge from service, in which had trouble with a breathing test and was told that he had "pretty bad bronchitis."  However, the Veteran also reported that these records are unavailable and he provided no specific dates for this period of employment after service.  There is also no further medical evidence of record supporting the Veteran's contention of continuity of a chronic lung disorder since his separation from service.  Therefore, these inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

Moreover, while the February 2009 VA outpatient treatment statement from Dr. M. B. and March 2009 private treatment statement from Dr. C. C. support the Veteran's contention that his current chronic lung disorder is attributable to his in-service pneumonia, the opinions lack probative value for several reasons.  As noted above, Dr. M. B. stated that the Veteran's "protracted lung infection [pneumonia] may have contributed to [the Veteran's] chronic bronchitis" and Dr. C. C. opined that the Veteran's recurring bronchitis "more than likely began with the pneumonia . . . as the infection greatly reduces the surface area for respiratory exchange [which] may or may not be imaged on x-ray."

In the first instance, these opinions are not based on anything factual of record.  The Board acknowledges that the Veteran has been treated by Dr. M. B. since February 2008 and by Dr. C. C. since 2006, but there is no evidence showing that these physicians reviewed the Veteran's claims file when developing their medical opinions.  Therefore, the medical opinions, in context, are merely the recordation of the history as related by the Veteran, and do not represent probative medical conclusions or opinions by the authors.  See LeShore v. Brown, 8 Vet. App. 406 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-49 (factors for assessing probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The Board recognizes that such opinions cannot be rejected solely because they are based upon history supplied by the claimant, but the critical question is whether they are credible in light of all the evidence of record.  The Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (The Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence.).  

Here, in light of the physicians' reliance upon the Veteran's reported history of pneumonia in service, the Board notes that the existence of the Veteran's smoking history in the record was absent from the facts provided by the Veteran which formed the basis for Dr. C. C.'s opinion.  Moreover, although the Veteran reported his smoking history in December 2008 and August 2009 VA outpatient treatment records, Dr. M. B. failed to address this fact when rendering his medical opinion.  Thus, the Board finds that in conjunction with the overall evidence of record, the February 2009 and March 2009 opinions do not provide any more than a speculative nexus between service and the Veteran's current chronic lung disorder.  

The Board notes that the March 2010 VA medical examination was rendered after the examiner reviewed the Veteran's claims file and provided a complete rationale for his opinion.  As noted above, the examiner opined that the Veteran's current chronic lung disorder "is not caused by or related to his left lower lobe pneumonia which [the Veteran] contracted in service" because the separation examination report did not show residuals of pneumonia, there is no evidence of chronic or long-term sequelae for lobar pneumonia, and the development of COPD is due to the Veteran's chronic history of smoking.  The Board finds this opinion as competent and probative evidence, and there is no probative evidence of record to balance this opinion.  Based upon the evidence in the claims file, there is no probative medical evidence suggesting a link between the Veteran's period of service and his claim for a chronic lung disorder.  Since there is no nexus between service and the Veteran's current chronic lung disorder, service connection is not warranted.  

The Board acknowledges the Veteran's submission of July 2010 personal statements from himself, his wife, and three buddies regarding their observations of the Veteran's smoking history.  His wife reported that she has not observed the Veteran smoke since 1999 and the Veteran noted that he has not smoked for the past 14 years and when he did smoke, it was very little.  The Veteran's three buddies, whom he reported as knowing him the best and for a long time, reported they never observed the Veteran smoke or heard of his smoking history.  The Board finds the statements by the Veteran and his wife as consistent with the evidence of record, but the statements by his three buddies are not credible due to the inconsistencies in light of the evidence of record.  As noted above, the December 2008 VA outpatient treatment record documents that the Veteran quit his 20-pack per year smoking habit in 1998, the September 2006 private treatment record shows the Veteran quit his 10-pack per year smoking habit eight years ago, and the March 2010 VA examination report in which the Veteran reported that 12 years ago he quit smoking one pack per day for least 30 years.  Therefore, the Board finds these lay statements do not support a finding that service connection is warranted for the claim on appeal.  

The Board has also carefully considered the Veteran's contentions that his current chronic lung disorder is due to his in-service hospitalization for pneumonia, to include his reported belief in a July 2006 private treatment record that his symptoms are related to his diagnosis of pneumonia in service and that he has a lot of scar tissue causing his chronic shortness of breath.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for a chronic lung disorder.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a chronic lung disorder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


